DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US PGPub 2011/0151297, cited on the IDS dated October 20, 2020).
Regarding Claim 1, Shimizu discloses in Figs. 1 and 10 a cylindrical battery ([0076]) comprising: 
an electrode body (4) in which a positive electrode (1) and a negative electrode (2) are spirally wound with a separator (3) interposed therebetween ([0078]); and 
a bottom-closed cylindrical exterior package can (11) which receives the electrode body (4) ([0077]), 
wherein a lead (6) connected to the negative electrode (2) is extended from the electrode body (4) and is welded to a bottom potion of the exterior package can (11) (Fig. 3, [0093], and 
when the bottom portion is viewed from the outside of the exterior package can (11), at least a part of a welding portion (15E) between the lead (6) and the bottom portion formed by a molten mark ([0141], see welding portion 15E formed from a weld mark) is formed outside of a concentric circle of the bottom portion (Fig. 10, see concentric circle of the bottom portion, wherein the center point is the center point of the bottom plate) having a diameter equivalent to the width of the lead (6) orthogonal to a direction extended from the electrode body (4) (Fig. 10, wherein at least the outmost mark of the welding portion 15E is formed outside of the concentric circle).
Regarding Claim 2, Shimizu discloses all of the limitations as set forth above. Shimizu further discloses wherein the welding portion (15E) is formed along a radius direction of the bottom portion (Fig. 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 28, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 29, 2022